UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto­ COMMISSION FILE NUMBER 000-54280 SUNSHINE FINANCIAL, INC. (Exact Name of Registrant as Specified in its Charter) MARYLAND 36-4678532 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1, TALLAHASSEE, FLORIDA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(850) 219-7200 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $.01 per share Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES []NO [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [ X ] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $13.0 million.(The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant.) Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. As of March 30, 2012, there were 1,234,454 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE PART III of Form 10-KPortions of registrant’s Proxy Statement for its 2012 Annual Meeting of Stockholders. PART I Item 1.Business General Sunshine Financial, Inc. (“Sunshine Financial” or the “Company”), a Maryland corporation, is a full stock holding company for its wholly owned subsidiary, Sunshine Savings Bank.Sunshine Savings Bank was originally chartered as a credit union in 1952 as Sunshine State Credit Union to serve state government employees in the metropolitan Tallahassee area.We expanded over the years to serve city, county, state and federal government employees as well as the employees of commercial and industrial companies, associations, contract employees serving these groups, and family members.This expansion resulted in our evolution toward a community financial institution with a growing focus trending more toward real estate lending than the traditional credit union products.On July 1, 2007, we converted from a state-chartered credit union known as Sunshine State Credit Union to a federal mutual savings bank known as Sunshine Savings Bank, and in 2009 reorganized into the non-stock mutual holding company structure.On April 5, 2011, the Company completed a public offering as part of Sunshine Saving Bank’s conversion and reorganization from a non-stock mutual holding company to a fully public stock holding company structure (the “Conversion”). Please see Note 17 of the Notes to Consolidated Financial Statements under Item8 of this report for more information. Unless the context otherwise requires, references in this document to “we,” “us,” and “our” means Sunshine Financial or Sunshine Savings Bank, unless the context otherwise requires. Our principal business consists of attracting retail deposits from the general public and investing those funds in loans secured by first and second mortgages on one- to four-family residences (including residential construction loans), lot loans and consumer loans.We offer a wide variety of secured and unsecured consumer loan products, including home equity, direct automobile loans and credit card loans. Beginning in the second quarter of 2012, we plan to hire a commercial real estate lender with local experience to originate owner occupied commercial real estate loans.The target market for these owner occupied commercial real estate loans will be prime credit, 75% loan to value or less, one, three, or seven year balloons with 20 year amortizations.In addition, we intend to contract with DealerTrack and local new automobile dealerships to originate car loans.The DealerTrack program allows us to control the terms of the financing to our current lending guidelines and gives us the final decision on the loan. We offer a variety of deposit accounts having a wide range of interest rates and terms, including savings accounts, money market deposit and term certificate accounts and demand accounts.Our primary sources of funds are deposits and payments on loans. The Company is regulated by the Board of Governors of the Federal Reserve System (the “Federal Reserve”) and Sunshine Savings Bank is regulated by the Office of the Comptroller of the Currency.Sunshine Savings Bank is also regulated by the Federal Deposit Insurance Corporation (“FDIC”). Forward-Looking Statements When used in this report and in future filings by Sunshine Financial with the SEC, in Sunshine Financial’s press releases or other public or shareholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases, "anticipate," "believes," "expects," “would be,” “will allow,” “intends to,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,” “projected,” or similar expressions are intended to identify forward-looking statements."These forward-looking statements include, but are not limited to: 2 · statements of our goals, intentions and expectations; · statements regarding our business plans, prospects, growth and operating strategies; · statements regarding the asset quality of our loan and investment portfolios; and · estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control.In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: · the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; · changes in general economic conditions, either nationally or in our market area; · changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; · fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; · results of examinations of us by the Office of the Comptroller of the Currency, the Federal Reserve or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; · legislative or regulatory changes that adversely affect our business, changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; · our ability to attract and retain deposits; · further increases in premiums for deposit insurance; · our ability to control operating costs and expenses; · the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; · difficulties in reducing risks associated with the loans on our balance sheet; · staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; 3 · computer systems on which we depend could fail or experience a security breach; · our ability to retain key members of our senior management team; · costs and effects of litigation, including settlements and judgments; · our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may in the future acquire into our operations and out ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; · increased competitive pressures among financial services companies; · changes in consumer spending, borrowing and savings habits; · the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; · our ability to pay dividends on our common stock; · adverse changes in the securities markets; · inability of key third-party providers to perform their obligations to us; · changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies, the Public Company Accounting Oversight Board or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods including relating to fair value accounting and loan loss reserve requirements; and · other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described elsewhere in this report. Forward-looking statements are based upon management's beliefs and assumptions at the time they are made.We undertake no obligation to publicly update or revise any forward-looking statements included in this report or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise.In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this report might not occur and you should not put undue reliance on any forward-looking statements. Market Area We consider our primary market area to be the Tallahassee, Florida metropolitan area.We are headquartered in Tallahassee, Florida and have four retail offices.Each of our offices are located within Leon County, Florida.Based on the most recent branch deposit data provided by the FDIC, our share of deposits in that market was approximately 3%.This data does not include deposits held by credit unions with which we also compete. See “- Competition.” Tallahassee is the state capital and home to Florida State University, Florida A&M and Tallahassee Community College and is significantly impacted by government services and education activities.Our primary market area includes a diverse population of management, professional and sales personnel, office employees, manufacturing and transportation workers, service industry workers and government employees, as well as retired and self-employed individuals.The population has a skilled 4 work force with a wide range of education levels and ethnic backgrounds.Major employment sectors are government; education, health and social services; retail trades; professional & business services; leisure & hospitality services; and financial services. Leon County’s unemployment rate as of February, 2012 is 7.1%, while the State of Florida rate is 9.1% and the US rate is 8.7% for the same time period.The foreclosure rate in Leon County is slowly increasing at 5.9%, but is well below the State of Florida rate of 11.9%.Unfortunately, overall the State of Florida has the one highest foreclosure rates in the nation as compared to the US rate of 3.4%.The median home price in Tallahassee is $170,900 as compared to the Florida median home price of $135,000 and the US median home price of $156,000. Lending Activities The following table presents information concerning the composition of our loan portfolio in dollar amounts and in percentages (before deductions for loans in process, deferred fees and discounts and allowances for losses) at the dates indicated. December 31, Amount Percent Amount Percent (Dollars in thousands) Real estate loans One- to four-family $ % $ % Lot loans Construction or development 74 Total real estate loans Consumer loans: Home equity Automobile Credit cards and unsecured Deposit account Other Total consumer loans Total loans % Less: Loans in process ) Deferred fees and discounts 50 39 Allowance for losses Total loans, net $ $ We do not actively engage in subprime lending, either through advertising, marketing, underwriting and/or risk selection, and have no established program to originate or purchase subprime loans to be held in our portfolio.Loans identified as subprime, with FICO scores of less than 660, were predominately originated prior to 2006, while we were a credit union, and are managed in the ordinary course of business. These subprime loans totaled approximately $17.0million or 16.7% of our total loan portfolio at December 31, 2011, and $18.3 million or 15.5% of our total loan portfolio at December 31, 2010, down from $21.6 million or 16.5% of our total loan portfolio at December 31, 2009.As of December 31, 2011, our subprime portfolio included approximately $13.3 million in one- to four-family mortgage loans (of which $2.7 million were adjustable rate), $2.4 million in home equity loans (all of which are adjustable rate), $300,000 of automobile loans (of which $100,000 were adjustable rate) and $900,000 in other types of consumer loans (of which $400,000 were adjustable rate) made to borrowers 5 that are considered subprime by banking regulators based on the borrower’s FICO score at the time the loan was originated or modified.We do not believe subprime lending is a material part of our lending activity. The reduction in our subprime loan portfolio has been primarily attributable to our change in lending emphasis from higher risk and higher rate automobile and unsecured consumer lending to lower risk and lower yielding single-family mortgage lending and the implementation of more stringent underwriting standards beginning in 2006.Some of the most important changes made to our underwriting standards included requiring a: (i) minimum length of employment for borrowers; (ii) maximum allowable overall debt to income and unsecured debt to income ratios; (iv) private mortgage insurance on real estate loans with over an 80% loan to value ratio; and (v) minimum acceptable FICO credit score of 660.As a result, originations to subprime borrowers declined from $1.6 million during 2008 to $200,000 in 2009, a slight increase to 266,000 in 2010 and then decreased to $209,000 in 2011.Most of the 2011 loans categorized as subprime were prime loans when originated but became subprime as the borrowers encountered financial difficulties. 6 The following table shows the composition of our loan portfolio in dollar amounts and in percentages (before deductions for loans in process, deferred fees and discounts and allowances for loan losses) at the dates indicated. December 31, Amount Percent Amount Percent (Dollars in thousands) Fixed-rate loans: Real estate loans: One- to four-family $ % $ % Lot loans Total real estate loans Consumer loans: Home equity Automobile Unsecured Deposit account Other Total consumer loans Total fixed-rate loans Adjustable-rate loans: Real estate loans: One- to four-family Lot loans - - Construction 74 Total real estate loans Consumer loans: Home equity Automobile Credit Cards Unsecured Other 33 58 Total consumer loans Total adjustable-rate loans Total loans % Less: Loans in process Deferred fees and discounts 50 39 Allowance for losses Total loans, net $ $ 7 The following schedule illustrates the contractual maturity of our loan portfolio at December 31, 2011.Mortgages that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Real Estate Mortgages One- to four- familyand lot loans Construction Consumer Tota Weighted Weighted Weighted Weighted Average Average Average Average Amount Rate Amount Rate Amount Rate Amount Rate (Dollars in thousands) Due during year(s) ending December 31, $
